Citation Nr: 0500875	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-13 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
total right knee replacement, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
total left knee replacement, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The appellant served on active duty from April 1960 to April 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issues of entitlement to service connection for 
depression and arthritis of the back, as well as entitlement 
to individual unemployability secondary to the appellant's 
currently service-connected conditions, raised by the 
appellant in his February 2003 notice of disagreement, have 
not been developed for appellate review.  Therefore, they are 
referred to the RO for appropriate disposition.

The issue of entitlement to increased rating for residuals of 
a total left knee replacement is addressed in the Remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

Manifestations of the appellant's residuals of a total right 
knee replacement do not include chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a total right knee replacement have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2004).  In this case, VA notified the claimant by a 
letter dated in June 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability or to provide 
a properly executed release so that VA could request the 
records for him.  The appellant provided his own copies of 
his pertinent private medical records.  The duty to notify 
the appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file.  A VA examination was 
provided by a fee-based service contracted by the VA in 
September 2002.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The appellant was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

II.  Right Knee

Service connection for residuals of total right knee 
replacement was granted by rating action dated in December 
2002.  A 100 percent disability evaluation was assigned under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
effective from February 28, 2002 for 13 months following 
prosthetic replacement of the knee joint; then a 30 percent 
disability was assigned under the same provisions, effective 
March 1, 2003.  The appellant asserts that a rating of 60 
percent is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Factual Background

The appellant's service medical records reveal a January 1961 
hospital record for a right knee injury, complaining of pain 
in his right knee.  The report notes that the knee was 
swollen.  The appellant was then treated for a short period 
with whirlpool baths, and later fitted with an elastic 
bandage and released.  A July 1961 clinical report revealed a 
history of mild instability of both knees that did not 
preclude athletic activity, but on standing the appellant had 
hypermobile knees.  The physical examination revealed slight 
collateral instability of both knees.  Thereafter, a January 
1962 consultation report revealed instability in both knees, 
the left more marked than the right.  A March 1962 outpatient 
note revealed that the appellant had marked collateral 
ligament laxity in both knees, and definite anterior cruciate 
ligament laxity in both knees.  The service separation 
examination reveals notations regarding the marked 
instability of the left knee, but makes no comment about any 
right knee condition.

Service connection was granted for residuals of total right 
knee replacement, based on competent medical evidence which 
concluded the right knee replacement was in part required by 
the residuals of the appellant's service-connected left knee 
injury and of his 1994 total left knee replacement.

Review of the appellant's private medical records revealed 
the appellant underwent a total left knee replacement in 
1994.  The Board notes that this procedure was conducted by 
the appellant's private physician, who performed the 
appellant's 2002 total right knee replacement.

A January 2002 pre-operative report notes the appellant had 
right knee arthritis and severe genu valgus while standing on 
the right knee.  The physical examination was otherwise 
normal.  A total right knee replacement surgery was conducted 
in January 2002.

A January 2002 post-operative follow up visit report noted 
that the appellant had pain had subsided within a few days of 
his total right knee replacement surgery, after treatment 
with pain medication.  Swelling was easily treated with ice 
and elevation.  No major complications occurred.  The report 
also noted the appellant was released without requirement of 
physical therapy.  

A March 2002 letter from the appellant's private physician 
opined that the degeneration of the left knee contributed to 
the right knee problem and to subsequent and ultimate joint 
replacement, and that it caused the right knee replacement to 
be required at an earlier age.

A September 2002 VA-requested fee-based examination report 
noted the appellant had undergone three total surgeries on 
each knee.  The right knee surgeries consisted of a mid-1970s 
medial meniscus surgery, after an injury where the appellant 
was working with cattle; a mid-1980s arthroscopy; and the 
November 2001 (sic) total right knee replacement.

The fee-based examination report revealed the appellant's 
right knee had 108 degrees flexion and 0 degrees extension.  
The right knee also had a fairly recent total knee 
arthroplasty scar, well-healed.  The examiner noted no 
redness, drainage, or tenderness, and no swelling in the knee 
joint.  He further noted that the appellant did not seem to 
experience any pain upon moving from chair to examining 
table.  Finally, there was no pain or crepitation during 
motion of the knee, good alignment, and good stability.

The examiner concluded that the severe problem the appellant 
had in his left knee "did, no doubt, aggravate to some 
degree what was also going on the right knee.  The left knee 
would be an aggravating factor, but not a causative factor of 
the right knee arthritis . . . ."

In his February 2003 notice of disagreement, the appellant 
stated that he felt his condition was better represented by a 
60 percent disability rating due to his knee pain and range 
of motion.

Analysis

Diagnostic Code 5055 concerns the residuals of a knee 
replacement (prosthesis).  A 100 percent evaluation is 
granted for one year following the knee joint prosthesis 
implantation.  Thereafter, Diagnostic Code 5055 provides a 
minimum evaluation of 30 percent disabling, when evidence 
shows intermediate degrees of residual weakness, pain or 
limitation of motion as rated by diagnostic codes 5256, 5261, 
or 5262.  A 60 percent evaluation for prosthetic replacement 
of the knee joint requires a showing of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

After careful review of the service medical records and the 
post-service record, the Board finds that the evidence fails 
to establish that the appellant has chronic residuals of his 
right knee replacement consisting of severe painful motion or 
weakness.  The post-operative report noted some pain, but 
none that could not be adequately treated by pain medication.  
The September 2002 VA fee-based examination notes that after 
the post-operative period, the appellant experienced pain 
approximately 10 out of 30 days per month, but the pain was 
treated with aspirin and did not require prescription 
medication.  The objective findings from this examination 
revealed that the appellant had no pain upon motion of the 
knee.  Additionally, there is no mention in the private 
medical reports of any post-operative weakness.  The VA fee-
based examination revealed that the right knee had good 
stability.  Therefore, manifestations of the appellant's 
right knee disorder do not include severe painful motion or 
weakness  that is required to satisfy the criteria for a 60 
percent disability rating as specified in 38 C.F.R. § 4.71a.  

The appellant's notice of disagreement requests the 
consideration of separate ratings for instability of the knee 
and arthritis of the knee.  However, there is no current 
competent medical evidence of instability in the right knee.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to increased rating in excess of 30 percent for 
residuals of a right total knee replacement is denied.


REMAND

The September 2002 VA-requested fee-based examination report 
revealed the appellant had good stability in his right knee, 
but that "the left knee was more unstable than the right."  
Based on this finding, the Board cannot determine from the 
examination report what degree of instability exists.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for his 
service-connected residuals of a total 
left knee replacement since September 
2002.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the appellant which are not 
already on file.  All information 
obtained should be made part of the file.  

2.  The appellant should be afforded an 
appropriate VA examination specifically 
to determine the current nature and 
extent of residuals of his left total 
knee replacement.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The range of motion of the 
left knee must be reported, as should the 
degree of instability, if any.  The 
examiner must also comment on any 
functional limitations caused by the 
appellant's service-connected left total 
knee replacement, to include existence of 
and/or extent of instability, weakened 
movement, excess fatigability, pain 
experienced, and lack of coordination.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should re-adjudicate the claim 
for entitlement to an increased rating 
for service-connected residuals of a 
total left knee replacement.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant need not do anything until further notice; 
however, he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


